FILED
                           NOT FOR PUBLICATION                                MAR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50478

              Plaintiff - Appellee,              D.C. No. 2:04-cr-01416-RGK-2

  v.
                                                 MEMORANDUM*
PAULA CAMEO HARRIS,

              Defendant - Appellant.



UNITED STATES OF AMERICA,                        No. 13-50496

              Plaintiff - Appellee,              D.C. No. 2:04-cr-01416-RGK-1

  v.

PAUL H. RICHARDS, II,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                       Argued and Submitted March 4, 2015
                               Pasadena California

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Before: FERNANDEZ, PARKER**, and NGUYEN, Circuit Judges.

      Paul Richards and Paula Cameo Harris appeal from their second re-

sentencing arising from their convictions for various offenses including fraud,

extortion, money laundering, false statements, and perjury. See 18 U.S.C. §§ 1001,

1346, 1341, 1623, 1951, & 1956(a)(1)(A)(i). At re-sentencing, the district court

reduced both their sentences to below-Guidelines sentences of 168 months for

Richards and 66 months for Harris, but declined to alter the underlying Guidelines

calculations or change the amount of money either defendant owed in restitution.

Both defendants argue that their sentences are procedurally and substantively

unreasonable. Additionally, Harris argues that the district court erred in calculating

the amount of her restitution.

      A district court’s sentencing decisions are reviewed for abuse of discretion.

Gall v. United States, 552 U.S. 38, 49 (2007). This Court also reviews restitution

decisions for abuse of discretion. United States v. De La Fuente, 353 F.3d 766, 722

(9th Cir. 2003) .

      Richards argues that his sentence is procedurally unreasonable because the

court failed to alter his Guidelines calculation after some of his honest services

       **
            The Honorable Barrington D. Parker, Jr., Senior Circuit Judge for the
U.S. Court of Appeals for the Second Circuit, sitting by designation.

                                          2
fraud convictions were vacated under United States v. Skilling. 561 U.S. 358

(2010). He also contends that the district court failed to explain its decision.

However, Richards’ remaining convictions include several counts of honest

services fraud and enough intended loss remains attributable to his fraud that his

Guidelines range was not altered. In any event, the district court chose to vary

downward from the Guidelines in fashioning an appropriate sentence and

sufficiently justified that decision. See United States v. Carty, 520 F.3d 984, 991-

93 (9th Cir. 2008) (en banc).

      Harris makes the same arguments as Richards in relation to vacated honest

services fraud convictions and also points out an uncorrected error in her

Presentencing Report. The Government agrees that this error exists and that it

affected the district court’s calculation of intended loss, but disagrees with Harris’

assertion that removing the error would alter her final Guidelines calculation. We

agree with the Government that the Guideline range would not be altered.

Moreover, the district court ultimately did not rely on this calculation in

sentencing, and varied downward from her Guidelines range because of concerns

on the part of the court that it did not appropriately reflect Harris’ lesser degree of

culpability. The court adequately explained this choice. See id.




                                           3
      However, the district court erred in its restitution calculation because it

attributed losses to Harris that she had no part in creating. Specifically, both she

and the Government agree that Harris played no part in the waste hauling scheme

in which Richards and another defendant were charged. But the district court

erroneously attributed this fraud to Harris in determining how much restitution she

owed. See United States v. DeGeorge, 380 F.3d 1203, 1221 (9th Cir. 2004)

(restitution must be “directly, not tangentially, related to [the defendant’s

offenses]”) (emphasis in original). Therefore, we vacate the district court’s

restitution order and remand for the limited purpose of correcting this error.

      AFFIRMED in part and VACATED and REMANDED in part.




                                           4